             Case 3:17-cv-04032-WHA Document 146 Filed 12/11/20 Page 1 of 5




 1 Jon A. Birmingham (Cal. Bar No. 271034)
   jbirmi@fitcheven.com
 2 FITCH, EVEN, TABIN & FLANNERY LLP
   21700 Oxnard Street, Suite 1740
 3
   Woodland Hills, California 91367
 4 Telephone:     (818) 650-1392
   Facsimile:     (312) 577-7007
 5
   Timothy P. Maloney (admitted pro hac vice)
 6 tpmalo@fitcheven.com

 7 Joseph F. Marinelli (admitted pro hac vice)
   jmarinelli@fitcheven.com
 8 David A. Gosse (admitted pro hac vice)
   dgosse@fitcheven.com
 9 FITCH, EVEN, TABIN & FLANNERY LLP
   120 South LaSalle Street, Suite 2100
10 Chicago, Illinois 60603

11 Telephone: (312) 577-7000
   Facsimile: (312) 577-7007
12
   Attorneys for Plaintiff,
13 LONE STAR SILICON INNOVATIONS LLC

14

15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
17

18     LONE STAR SILICON INNOVATIONS LLC and        Case No.: 3:17-cv-04032-WHA
       ADVANCED MICRO DEVICES, INC.,
19
20            Plaintiffs,                           JOINT STATUS REPORT

21     v.
22     NANYA TECHNOLOGY CORPORATION, ET AL.,
23
              Defendants.
24

25

26

27

28

     Joint Status Report                                                 3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 146 Filed 12/11/20 Page 2 of 5




 1          Plaintiffs Lone Star Silicon Innovations LLC (“Lone Star”) and Advanced Micro Devices, Inc.
 2 (“AMD”) 1 and Defendants Nanya Technology Corporation, Nanya Technology Corporation, U.S.A., and

 3 Nanya Technology Corporation Delaware (the “Nanya Defendants”) submit this Joint Status Report.

 4          1.      This is a patent infringement suit in which Lone Star has alleged that the Nanya Defendants
 5 directly or indirectly infringe or have infringed U.S. Patent Nos. 6,097,061 (“the ’061 patent”) and

 6 6,388,330 (“the ’330 patent”) (collectively, the “Patents-In-Suit”).

 7          2.      The Nanya Defendants filed petitions for inter partes review (“IPR”) of the Patents-In-
 8 Suit. The U.S. Patent Trial and Appeal Board (“the Board”) granted Nanya’s petitions and trials were

 9 instituted with respect to the Patents-In-Suit. Separate petitions for IPR were also filed by former

10 defendant, Micron Technologies Inc., relating to the ’330 patent and the ‘061 patent.

11          3.      The Board issued a final written decision with respect to Nanya’s petition on the ’330
12 patent, finding claims 1, 5, 6 and 10 unpatentable, and claims 2 and 7 not unpatentable. On Micron’s

13 petition, the Board issued final written decision finding claims 1, 2, 5, 6, 7, and 10 unpatentable. Therefore,

14 in its final written decision on Micron’s petition, the Board invalidated all claims of the ’330 patent that

15 Lone Star had been asserting against the Nanya Defendants. The Board issued a final written decision on

16 Nanya’s petition on the ’061 patent, finding claims 1, 3, 4, 11, 13 and 14 unpatentable. The Board also

17 issued a final written decision on Micron’s petition on the ‘061 patent, finding claims 1, 3-6, 11, and 13-

18 16 unpatentable.

19          4.      Lone Star appealed the final written decisions of the Board on the Micron’s petition on the
20 ’330 patent and on the Micron’s and Nanya’s petitions on the ’061 patent to the United States Court of

21 Appeals for the Federal Circuit. The Nanya Defendants appealed the Board’s final written decision with

22 respect to claims 2 and 7 of the ’330 patent to the Federal Circuit.

23          5.      On September 12, 2019, the Court continued the stay of this case pending the parties’
24 appeals to Federal Circuit. (Dkt. 115)

25          6.      On March 25, 2020, the Federal Circuit affirmed the Board’s final written decision on
26

27
   1
     AMD was joined in this case involuntarily as a necessary party under FRCP 19. AMD is not asserting
28 any claims against any party in this case, and no parties are asserting any claims against AMD.

     Joint Status Report                                    1                                3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 146 Filed 12/11/20 Page 3 of 5




 1 Micron’s petition on the ’330 patent. The Federal Circuit subsequently dismissed Nanya’s appeal of the

 2 Board’s final written decision on the ’330 patent as moot in light of its affirmance with respect to Micron’s

 3 petition on the ’330 patent.

 4          7.      On May 11, 2020, Lone Star filed for a petition for rehearing en banc with respect to the
 5 Federal Circuit’s affirmance of the Board’s final written decision on Micron’s petition on the ’330 patent.

 6          8.      On May 14, 2020, the Federal Circuit affirmed the final written decision of the Board on
 7 Micron’s petition on the ’061 patent. The Federal Circuit subsequently dismissed as moot Lone Star’s

 8 appeal as to Nanya’s petition on the ’061 patent in light of its affirmance of the Board’s final written

 9 decision on Micron’s petition on the ’061 patent.

10          9.      On June 12, 2020, the Federal Circuit denied Lone Star’s petition for rehearing en banc
11 with respect to Micron’s petition on the ’330 patent.

12          10.     On November 9, 2020, Lone Star filed for writ of certiorari in the United States Supreme
13 Court in connection with the Federal Circuit’s affirmance of the Board’s decision on the ’330 patent. Lone

14 Star Silicon Innovations LLC v. Iancu, Case No. 20-675. The Solicitor General of the United States waived

15 response to the petition on December 7 and the petition was distributed for conference on December 9.

16          11.     Lone Star and Nanya have been engaged in settlement discussions and have recently
17 reached a settlement in principle that will resolve the entire case as to all parties, including AMD. Lone

18 Star and Nanya have exchanged several drafts of a settlement agreement, and the parties are also finalizing

19 a related release agreement, and they are working diligently to complete final revisions to those
20 agreements. The parties expect to be in a position to file a stipulation of dismissal within 14 days of this

21 status report.

22          12.     Therefore, the parties jointly request that the Court continue the stay of the case until the
23 parties have finalized their agreements and file a stipulation of dismissal.

24

25                                                         Respectfully,
26   Date: December 11, 2020                               FITCH, EVEN, TABIN & FLANNERY LLP
27                                                         /s/ Joseph F. Marinelli
28                                                         Joseph F. Marinelli (admitted pro hac vice)


     Joint Status Report                                   2                                3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 146 Filed 12/11/20 Page 4 of 5




 1                                             Attorney for Plaintiff
                                               Lone Star Silicon Innovations LLC
 2

 3
     Date: December 11, 2020                   ROBINS KAPLAN LLP
 4
                                               /s/ Aaron R. Fahrenkrog
 5                                             Aaron R. Fahrenkrog (admitted pro hac vice)
 6
                                               Attorney for Re-Aligned Plaintiff
 7                                             Advanced Micro Devices, Inc.

 8   Date: December 11, 2020                   NIXON PEABODY
 9                                             /s/ Peter J. Wied
10                                             Peter J. Wied

11                                             Attorney for Defendants Nanya Technology
                                               Corporation, Nanya Technology Corporation,
12                                             U.S.A., and Nanya Technology Corporation
                                               Delaware
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     Joint Status Report                       3                              3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 146 Filed 12/11/20 Page 5 of 5




 1                                               ATTESTATION
 2          In accordance with Civil L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has
 3 been obtained from every other signatory to this document.

 4
     Date: December 11, 2020                               /s/ Joseph F. Marinelli
 5                                                         Joseph F. Marinelli
 6

 7                                       CERTIFICATE OF SERVICE

 8          The undersigned certifies that on December 11, 2020, all counsel of record who are deemed to

 9 have consented to electronic service are being served with a copy of the above and foregoing document

10 via the Court’s CM/ECF system per Civil L.R. 5-1(h)(1). All other counsel of record not deemed to have

11 consented to electronic service will be served with a true and correct copy of the foregoing by email.

12
     Date: December 11, 2020                               /s/ Joseph F. Marinelli
13                                                         Joseph F. Marinelli
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     Joint Status Report                                   4                                3:17-cv-04032-WHA
